Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/23/2020, with respect to the previous objections to the drawings regarding Figures 1 & 2 have been fully considered and are persuasive.  Applicant has submitted replacement Figures 1 & 2 with corrected prior art labels.  The previous objections to the drawings regarding Figures 1 & 2 has been withdrawn. 

Applicant's arguments filed 11/23/2020 regarding the previous drawing objection to claim 6 have been fully considered but they are not persuasive.
Applicant argues amendment to claim 6 obviates the issue.
Examiner respectfully disagrees.  While Applicant has removed the term from claim 6, it appears that Applicant is still claiming the same overall coupling arrangement pertaining to the movement transmission means (e.g. same coupling configuration), which is not illustrated/depicted.  

Applicant’s arguments, see Remarks, filed 11/23/2020, with respect to the previous objections to claims 1-12 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1-12 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/23/2020, with respect to the previous 112(b) rejections of claims 1, 3 (second issue), 4, 6, 8-9, 11-12 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1, 3 (second issue), 4, 6, 8-9, 11-12 has been withdrawn.

Applicant's arguments filed 11/23/2020 regarding the previous 112(b) rejections of claims 2 and 3 (first issue) have been fully considered but they are not persuasive.
Applicant argues the amendment(s) to claims 2-3 address the 112(b) issues.
Examiner respectfully disagrees.  Examiner still considers claim 2 must rephrase the “pair” language and is still unclear regarding “parallel to”.  Examiner also requires clarification as to what is “contiguous” in claim 3.  
 

Applicant's arguments filed 11/23/2020 regarding the previous 103 rejection of claim 1 under modified Sakamoto have been fully considered but they are not persuasive.

Applicant argues the proposed combination does not teach all of Applicant’s claim limitations, and more particularly the predefined maximum and minimum distances (see Remarks, pages 6-7).  
Examiner respectfully disagrees.  Sakamoto generally teaches using dancer rollers 2c to move up/down to control tensioning, and Tiangui teaches a movable frame for rollers which moves vertically which would predictably allow control of the tensioning.  The claim language does not detail what is entailed by “predefined” (predefined by what?  sensors?  the extent upon which the frame moves along a track/strut?  tension properties?  the user? etc.).  Examiner did not identify a special definition for “predefined maximum/minimum distance”.  The claim language does not offer additional context to how the distance is “predefined”, and Examiner cannot infer limitations from the specification into the claim language.  Examiner considers modified Sakamoto would teach movable rollers which can go between raised and lowered positions of the dancer rollers 2c to read on the “predefined” maximum and minimum distances to read on the claimed invention.  

Applicant argues it would not be obvious for one of ordinary skill in the art to combine the references because the references are not comparable/combinable (see Remarks, page 7).
Examiner respectfully disagrees.  Tiangui teaches a vertically movable frame for rollers, and Tiangui’s vertically movable frame would Sakamoto’s dancer rollers 2c.  Examiner considers effectively 

Applicant argues the proposed combination might be incompatible (see Remarks, page 8).
Examiner respectfully disagrees.  Examiner requires additional evidence beyond assertion, as Examiner has not identified any inherent incompatibility between the references and requires further argument/evidence from Applicant.  Regarding the oxidation being set high or low, this is an intended use of the apparatus.  Examiner is not clear to Applicant’s arguments regarding oxidation levels, but notes that Applicant’s arguments must be commensurate in scope with the claim language and must clearly set forth which structural limitations are not met by the rejection basis.  

Applicant argues the proposed modification is inoperable because Tiangui’s action roller 2 has to be lower than the fixed roller 3, while Applicant’s lower rollers cannot be at the same level or higher than the upper rollers (see Remarks, pages 8-9).  
Examiner respectfully disagrees. Examiner considers Sakamoto’s dancer rollers 2c as equivalent to Tiangui’s movable rollers 2, and Sakamoto’s guide rollers 2d as equivalent to Tiangui’s fixed rollers 3.  Applying Tiangui’s frame to Sakamoto (effectively an inversion of Tiangui’s Figures 1-2 in view of Sakamoto’s dancer rollers 2c being located below the guide rollers 2d).  Regarding Tiangui’s arrangement allowing for the lower rollers to be higher than the upper rollers, Examiner notes that: 1) this depends on how the movable frame is actually used/controlled, which is intended use (e.g. the frame can simply be moved within a limited vertical range that is smaller than the full extent the guide rails would allow), and 2) Applicant’s claim language does not appear to prohibit this from occurring.  Assuming arguendo Tiangui’s movable rollers would be capable of moving past the stationary rollers as applied to Sakamoto, Examiner does not consider it necessary to be used in this manner.  

Applicant argues this combination would be destructive for Tiangui’s intended purpose (see Remarks, pages 9-10).
Examiner respectfully disagrees.  Tiangui is not the primary reference, as Examiner is modifying Sakamoto, which simply requires vertically adjustable rollers.  Examiner is simply modifying Sakamoto to include a vertically movable roller frame, as disclosed by Tiangui which would predictably result in vertical movement for a set of rollers.  Whether applied Tiangui’s linking arm 6 serves no purpose would not be destructive of Sakamoto.    

Applicant argues the references do not recognize the problem solved by Applicant’s claimed invention (see Remarks, page 10).  
Examiner respectfully disagrees.  Examiner considers Applicant’s is overlying constraining the problem (see  MPEP 2141.01a, Analogous and Nonanalogous Art).    Examiner considers Applicant’s problem is reasonably pertinent to the more general field of cloth handling (e.g. cloth rollers), and all of the references teach handling cloth/cloth-like materials via rollers.  Examiner maintains the cloth handling aspects of all three references would make them pertinent 

Examiner’s Comment
Examiner further notes that Applicant has cited Ou (CN 104532501) in an IDS.  Ou appears to teach a similar movable roller arrangement (see Ou’s Figure 4, yarn storage frame 82, micro switches 83 & 84, touch rotor 85.  machine translation, [0030]).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling arrangement of claim 6 which pertains to using a “movement transmission means” and coupling a plurality of movable support devices to one or more movement means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
Claim 3 objected to because of the following informalities:  “upper struts” should be rephrased (e.g. “additional upper struts”) to help distinguish this set of upper struts from that of claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Examiner has applied 112(f) interpretation to the term “movement means” in claim 5 to correspond with the following structure: an actuator (see page 6, lines 29-30.  page 7, lines 1-4.  page 13, lines 3-12).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, & 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a pair of said at least one upper strut” and “a pair of said at least one lower strut”.  Examiner considers this must be rephrased (e.g. “said at least one upper strut comprising a pair of upper struts”).  Currently, it appears the claim language is reciting a pair of a quantity that can be singular or a plurality.  
Claim 2 recites” said linear guide uprights being fixed to the bottom to a pair of said at least one lower strut, parallel to one another, and fixed to the top to a pair of said at least one upper strut, parallel to one another and to said pair of at least one lower strut”.  Examiner requires clarification as to what the instances of “parallel” are referring to.  Are they referring to the pair of lower struts being parallel to each other, and then the pair of upper struts being parallel to each other?  Examiner is not sure due to the phrasing.  
Claim 3 recites “wherein each movable support device is provided with upper struts separated from the corresponding upper struts of the movable support devices that are contiguous thereto”.  
Claim 4 recites the limitation "lower struts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 makes reference to “one side” and “another side”.  The claim language is not clear what the side(s) are referring to (e.g. the continuous dyeing plant?  the movement means? etc.).  Clarification required.  
Claim 6 recites the limitation "said at least one movable support devices" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduces “at least one said movable support device”, and the “plurality” should be made with regard to this term.  Examiner also considers that the plurality can be established by reciting “said at least one movable support device comprising a plurality of movable support devices”.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (JP H1046466) in view of Tiangui et al. (CN 201183344, “Tiangui”) and Kataoka (US 4775086).  Applicant had cited Sakamoto and Tiangui.  Examiner has provided a machine translations thereof.  
Sakamoto teaches a dyeing device comprising the following of claim 1 except where underlined:

For Claim 1:
A continuous dyeing plant with a dyeing substance for a warp thread, the dyeing plant comprising: 
a plurality of dyeing/squeezing groups arranged in line, each of said dyeing/squeezing groups being provided with a respective impregnation or dyeing tank into which the warp thread is immersed (see Figure 1, scouring tank 3a, dyeing tanks 3b, washing tank 3c); 
an oxidation apparatus that comprises a plurality of upper and lower return rollers, which are configured to place the warp thread onto a plurality of vertical planes parallel to each other, and a support frame placed downstream of said plurality of dyeing/squeezing groups, said support frame comprising at least an upper strut and at least a lower strut forming a laterally, downwardly and upwardly open structure to allow the oxidation of the dyeing substance by means of the contact of the dyed warp thread with air, a plurality of upper return rollers being mounted on said at least one upper strut (see Figure 1, dancer rollers 2c, guide rollers 2d); and 
an electronic control unit, 
wherein at least one part of the lower return rollers is rotatably mounted on at least one respective movable support device that is movable in a vertical direction between a first operating position, wherein said at least one movable support device is placed at said at least one lower strut in order to keep the lower return rollers at a maximum predefined distance from the corresponding upper return rollers, and a second operating position, wherein said at least one movable support device is placed at said at least one upper strut in order to keep the lower return rollers at a minimum predefined distance from the corresponding upper return rollers. 

Sakamoto is not explicit to the particulars of the dancer rollers 2c & guide rollers 2d (e.g. their coupling or movement mechanism) and does not teach the support frame/support devices of claim 1 regarding the dancer rollers 2c & guide rollers 2d.
Examiner however, considers it well-known to have rollers be adjustable in height using a frame and refers to Tiangui (see Tiangui’s Figures 1-5, movable frame 1, movable rollers 2, fixed rollers 3, fixed frame body 4, column 5, cylindrical guide rail 7).  Examiner considers Sakamoto’s dancer rollers 2c as equivalent to Tiangui’s movable rollers 2, and Sakamoto’s guide rollers 2d as equivalent to Tiangui’s fixed rollers 3.  Applying Tiangui’s frame to Sakamoto (effectively an inversion of Tiangui’s Figures 1-2 in view of Sakamoto’s dancer rollers 2c being located below the guide rollers 2d) would yield a predictable variation of Sakamoto allowing for the dancer roller 2c to move relative to the guide rollers 2d.  The “struts” would be movable frame 4 and the opposing strut on the other end.  
Examiner considers one of ordinary skill in the art would expect Tiangui’s movable frame 1 would be capable moving up/down the length of the columns 5 along the cylindrical guide rails 7 to adjust distance and thereby tension.  In the instance this is challenged regarding Tiangui technically not teaching moving the movable frame 1 in Figure 2 to move the other strut (top strut in Figure 2, which would be the lower strut when inverted), Examiner considers the movement of the movable frame 1 with respect to the struts as an obvious design choice.  For instance, this could be considered an obvious change in size/proportion of the cylindrical guide rails 7 on the columns 5, or a change in size/proportion of the columns 5 such that they are sized to accommodate the needed movement range (see MPEP 2144.04, “Change in Size/Proportion”).     
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify and more particularly to apply a frame for the dancer roller(s) 2c and guide rollers 2d of Sakamoto 

Additionally, if argument is directed to the number of rollers since Sakamoto only teaches a single dancer roller 2c to go along with a pair of guide rollers 2d, Examiner further cites case law regarding duplication of parts (see MPEP 2144.04, “Duplication of Parts”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sakamoto and more particularly to increase the number of dancer rollers 2c & guide rollers 2d because said modification is an obvious duplication of parts.  

Regarding the electronic control unit, Examiner considers it well-known to use a controller to control the vertical positioning of a dancer roller and the resulting tension applied, and refers to Kataoka (see Kataoka’s Figures 5 & 7, guide roller 2, dancer roller 23, drive control mechanism 24, controllers 29 & 30.  Column 9, lines 56-67.  10, lines 1-34).  Examiner considers application of a controller to be an obvious automation activity (see MPEP 2144.04, “Automating a Manual Activity”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sakamoto and more particularly to apply a controller to control the positioning of the dancer roller(s) because said modification is conventional in the art as taught by Kataoka and would predictably automate the vertical positioning/tension applied by the dancer roller(s).  

Modified Sakamoto teaches claim 1.
Modified Sakamoto also teaches the following:

For Claim 2:
The continuous dyeing plant according to claim 1, wherein each movable support device is vertically moved along a plurality of linear guide uprights, said linear guide uprights being fixed to the bottom to a pair of  said at least one lower strut, parallel to one another, and fixed to the top to a pair of said at least one upper strut, parallel to one another and to said pair of said at least one lower strut, 

For Claim 3:
The continuous dyeing plant according to claim 1, wherein each movable support device is provided with upper struts separated from said at least one upper strut of said at least one movable support device that is contiguous thereto (refer to 112(b) rejection.  see Tiangui’s Figures 1-5, movable frame 1, movable rollers 2, fixed rollers 3, fixed frame body 4, column 5.  Refer to struts associated with movable frame 1 in Figure 3).  Examiner is not clear to this limitation but cites case law regarding making integral and separable (see MPEP 2144.04, “Making Integral”, “Making Separable”).  


For Claim 4:
The continuous dyeing plant according to claim 3, wherein the linear guide uprights of each movable support device are fixed to the lower struts by means of reversible fixing means (see Tiangui’s Figures 1-5, column 5.  Refer to strut(s) at top of Figures 1-2).  The strut(s) at the top of Tiangui’s Figures 1-2 would be the lower strut(s) if inverted.  Examiner notes case law regarding making integral and making separable (see MPEP 2144.04, “Making Integral”, “Making Separable”).  The structural elements appear to be connected and using conventional fasteners would be an obvious act of making separable for repair/replacement purposes.   

Modified Sakamoto teaches claim 1.
Tiangui does not appear to teach the particular movement mechanism responsible for the movable frame and does not appear to teach the 112(f) interpretation of “movement means” for claim 5:

For Claim 5:
The continuous dyeing plant according to claim 1, wherein each movable support device is provided with at least one movement means that is operatively associated with the support frame and with the electronic control unit of the dyeing plant. 

Examiner however, considers it well-known in the art to displace dancer rollers using pneumatic/air cylinders and again refers to Kataoka (see Kataoka’s Figures 5 & 7, dancer rollers 9 & 23, drive control mechanisms 10 & 24, controller 30.  Column 6, lines 28-51. Column 10, lines 11-34).  Using a pneumatic/air cylinder to lift/lower a dancer roller a taught by Kataoka would predictably allow controlled raising/lowering of the applied frame of Tiangui (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sakamoto and more particularly to use air/pneumatic cylinders to actuate the vertical movement of the dancer rollers because such actuators are conventionally used to vertically adjusted dancer rollers as taught by Kataoka.  

Modified Sakamoto teaches claim 1.
Examiner is not clear whether the movement transmission means or plurality of movable support devices are being positively recited due to their introduction with “operatively associated”:

For Claim 6:
The continuous dyeing plant according to claim 1, further comprising one or more movement means on one side, with the support frame and, on another side, with a plurality of said at least one movable support devices that are separated from each other (refer to 112(b) rejection.  refer to claim 5 rejection regarding the movement means).  Examiner considers claim 6 must be clarified regarding the “side” and the “another side”.  Examiner notes that Kataoka teaches an air/pneumatic cylinder to move 

Modified Sakamoto teaches claim 5.
Modified Sakamoto also teaches the following:


For Claim 7:
The continuous dyeing plant according to claim 5, wherein each movement means comprises at least one of: 
movement means of the pneumatic type (refer to claim 5 rejection.  see Kataoka’s Figures 5 & 7, dancer rollers 9 & 23, drive control mechanisms 10 & 24.  Column 6, lines 28-51. Column 10, lines 11-34); 
movement means of the hydraulic type; 
movement means of the electric type; and 
movement means of the mechanical type. 

For Claim 8:
The continuous dyeing plant according to claim 5, wherein each movement means is of the pneumatic type and comprises a pneumatic actuator cylinder, which is attached to a fixed portion of the support frame, the stem of which is fixed to said at least one respective movable support device (refer to claim 5 rejection.  see Kataoka’s Figures 5 & 7, dancer rollers 9 & 23, drive control mechanisms 10 & 24.  Column 6, lines 28-51. Column 10, lines 11-34). 


Modified Sakamoto teaches claim 8.
Modified Sakamoto does not appear to teach the following:

For Claim 9:
The continuous dyeing plant according to claim 8, wherein each stem is fixed to said at least one respective movable support device by means of the interposition of a guide rod. 

Examiner however, considers said modification to be the obvious duplication of parts, or alternatively, making separable (see MPEP 2144.04, “Duplication of Parts”, “Making Separable”).  Kataoka teaches a stem (see Kataoka’s Figure 7, dancer roller 23, drive control mechanism 24), and splitting said stem into two halves which are fastened together would result in one half (half nearest the dancer roller 23) reading on the claimed guide rod.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sakamoto and more particularly for the applied air cylinder to have its stem constitute two fastened portions/halves because said modification is an obvious duplication of parts or the obvious act of making separable.  

For Claim 10:
The continuous dyeing plant according to claim 1, wherein each movable support device is placed downstream of a first impregnation or dyeing tank and upstream of the following impregnation or dyeing tank (refer to claim 1 rejection.  see Sakamoto’s Figure 1, dancer rollers 2c, guide rollers 2d, scouring tank 3a, dyeing tanks 3b, washing tank 3c). 

Modified Sakamoto teaches claim 1.
Modified Sakamoto does not teach the following:

For Claim 11:
The continuous dyeing plant according to claim 1, further comprising a position transducer configured to place said at least one movable support device at a predefined intermediate height between said at least one lower strut and said at least one upper strut of the support frame. 

Kataoka however, associating a displacement sensor with the dancer roller to detect the position thereof (see Kataoka’s Figures 5-7, displacement sensors 11 & 25.  Column 6, lines 29-67. Column 8, lines 7-21).  Kataoka teaches the displacement detector can be a rotary or linear potentiometer, or differential transformer, which Examiner considers would read on a position transducer.  The displacement sensor 11 interacts 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sakamoto and more particularly to associate a displacement sensor with the dancer roller(s) 2c so as to detect the position thereof in view of Kataoka.  

Examiner considers modified Kataoka’s displacement sensor would teach the sensor of claim 12:

For Claim 12:
The continuous dyeing plant according to claim 1, wherein each movable support device is provided with at least one sensor operatively connected to the electronic control unit of the dyeing plant, said at least one sensor being configured to identify the achievement of the maximum limit of an upper and/or lower end stroke, with reference to the upper struts and to the lower struts of the support frame respectively, by each movable support device (see Kataoka’s Figures 5-7, displacement sensors 11 & 25, drive control mechanism 24, controllers 29 & 30.  Column 6, lines 29-67. Column 8, lines 7-21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714